Citation Nr: 1718751	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an initial rating in excess of 10 percent for status post lumbar discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from November 1982 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal (VA Form 9), received in January 2011, the Veteran requested a hearing before a Veterans Law Judge.  However, in a March 2016 correspondence he canceled that request.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  The most probative evidence indicates that a chronic right knee disability was not shown in service or within the first post-service year, and there is no medical opinion linking the current disability with service. 

2.  The most probative evidence indicates that a chronic right shoulder disability was not shown in service or within the first post-service year, and there is no medical opinion linking the current disability with service.  

3.  Throughout the pendency of the appeal, the Veteran's status post lumbar discectomy has been manifested by pain but with forward flexion greater than           60 degrees. Spasms resulting in abnormal gait or spinal contour, incapacitating episodes of disc syndrome, radiculopathy resulting in mild incomplete paralysis,     or other neurological symptoms associated with the lumbar spine have not been shown. 



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial rating in excess of 10 percent for the back disability    have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA and private treatment records, as well as VA examination reports.  As discussed below, the Veteran was to be afforded a VA examination addressing his appealed claims, which was the principal basis for the Board's June 2016 remand.  The Veteran was afforded written notice to his current address of record to contact VA to schedule such an examination, but failed to reply to that notice and otherwise failed to arrange for scheduling of an examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes in this regard that "the duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  General Considerations

The Board and the VA generally are respectful of and indebted to the Veteran for his long and honorable service.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was sent a letter in July 2016 to his current address of record, asking that he contact VA to schedule an examination for the appealed claims.  The Veteran did not reply to this letter.  Efforts were then made to contact him by telephone, and the Veteran did not reply to this contact attempt either.  Scheduling of examinations to address the appealed claims was accordingly cancelled.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination, and a claimant fails to report for such an examination without good cause, action will be taken in accordance with 38 C.F.R. § 3.655(b).  Moreover, under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The appealed claims for service connection fall under this category, and so too does the Veteran's claim for a higher initial rating for status post lumbar discectomy.  Hence, all three of the appealed claims are to be decided by the Board based on the evidence of record, rather than simply denied for failure to appear for the examination without good cause shown.  Turk v. Peake, 21 Vet. App. 565, 570 (2008).

III.  Service Connection for Disorders of Right Shoulder and Right Knee

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran essentially contends that he developed right shoulder and right knee disorders during his active service, resulting in his current disabilities of those joints.  The Veteran acknowledged at his December 2008 examination that he       did not participate in combat activity.  

In service in April 2008 the Veteran was seen for complaints of right shoulder pain for the past few months.  He reported no specific injury but asserted that pain was present when reaching behind the back and overhead.  Upon examination there was tenderness to palpation of the shoulder at the acromioclavicular joint, as well as pain with movement of the shoulder and pain at the endpoint of range of motion.  However, the shoulders were normal in appearance, without crepitus on palpation, with no muscle spasm, normal motion of the shoulders, and no instability or weakness of the shoulders. X-rays showed a normal right shoulder. The treating clinician assessed shoulder tendonitis.  

Upon service retirement examination in July 2008, reported findings included right shoulder tendonitis, and degenerative joint disease or osteoarthritis of multiple joints, including the shoulders, knees, ankles, and lumbar spine.  However, there were no     x-rays noted or confirmative objective findings noted to support the presence of    either tendonitis of the right shoulder or degenerative joint disease/arthritis of the    right shoulder or right knee.  

Upon VA examination in December 2008, the Veteran reported having right shoulder pain for 10 years without injury or trauma. He informed that the condition consisted of localized pain in the right anterior shoulder present twice per day.     The examiner examined both shoulders and found no pathology to be present, assessing normal shoulders, with full range of motion, and no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  X-rays were obtained of the right shoulder and the knees, and           these were also normal.  The examiner found that there was no pathology                 to render a diagnosis of a right shoulder disorder or a disorder of the knees. 

In March 2016, the Veteran submitted private treatment reports dated from July 2011 to October 2015, which showed that the Veteran was currently receiving treatment for the right knee and right shoulder.  A July 2012 private MRI of the right knee was obtained due to chronic knee pain.  It produced the following assessment: "Advanced focal chondromalacia especially within the lateral aspect    of the patellofemoral compartment with near-complete cartilage loss along the superolateral patellar facet with subchondral cyst marrow change. There is also    full thickness fibrillation along the medial trochlea."  

A progress note dated in April 2014 reflects a diagnosis of shoulder pain.  In June 2015, the Veteran was seen with complaints of right knee pain and swelling for the past 5 days.  The diagnosis was knee sprain.  

Upon private primary care visit in March 2015, the Veteran complained of joint pains.  However, the Veteran's back again had full range of motion and was nontender.  Gait was normal.  Extremities had full strength, full range of motion, and were nontender.  The treating physician assessed overweight, knee pain, and hypothyroidism.  

Upon private primary care visit in June 2015, the Veteran complained of right knee pain and swelling for the past five days, with reported weight lifting, injury, hearing a pop, swelling after the injury, and pain the next morning, with current difficulty walking.  Upon examination gait was normal but the right lateral collateral ligament was painful.  Knee sprain was assessed.  

An MRI of the right knee, performed in July 2015, revealed chronic osteochondral defect along the lateral patellar facet, with underlying subcortical cystic change.  The impression was interval evolution of high-grade patellofemoral chondromalacia, with chronic large osteochondral lesion of the lateral patellar facet, interval progression of fissuring and oblique flap tear of the trochlear notch.  

Upon follow up for the right knee in September 2015, the Veteran also complained of a lot of achiness taking Lipitor.  However, again the Veteran's back had full range of motion and was nontender.  Gait was normal.  Extremities had full strength, full range of motion, and were nontender.  Osteoarthritis was assessed.

Upon private primary care treatment in October 2015 the physician noted a history of losing cartilage in the knee and the Veteran needing to lose additional weight.  Weight was 274 pounds.  The Veteran's back had full range of motion and was nontender.  Gait was normal.  Extremities had full strength, full range of motion, and were nontender.  The Veteran received primary care treatment in March 2016 for chronic knee pain.  Upon physical examination, bilateral osteoarthritis of the knees was assessed.  

Because the record did not clearly support onset of a degenerative joint disease         or other chronic disability of the right knee or the right shoulder in service, and because VA examination shortly after service presented findings of no pathology     in either joint, the Board in its June 2016 remand sought a new VA examination to address whether the Veteran had a right knee or right shoulder disorder with onset in service or otherwise causally related to service.   

As addressed above, the Veteran failed to make himself available for a VA examination to address the appealed claims for service connection.  "The duty         to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

While the Veteran complained about his right shoulder shortly prior to service separation and reported that this had been ongoing for years, a chronic disability     of the shoulder was not revealed objectively upon service retirement examination and no disability was found upon VA examination shortly thereafter in December 2008.  Similarly, despite the Veteran's complaints, a right knee disorder was not found upon service retirement examination or upon VA examination in December 2008.  These examination findings outweigh the Veteran's contentions of service origin of disability of the right knee or right shoulder.  The symptom of pain as asserted by the Veteran upon separation examination does not of itself constitute disability.  Pain alone, without a diagnosed or identifiable underlying malady            or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board accordingly concludes that the weight of competent, credible and probative evidence is against   a right shoulder or right knee disability, to include arthritis of either joint, being present in service or within one year following discharge from service.  Hence, competent evidence linking the current conditions with service is required to establish service connection.  However, the record as a whole simply lacks any   such competent evidence of a nexus between service and a right knee or right shoulder disability present during the claim period.  

While the Veteran believes that his current right knee and right shoulder conditions are related to service, as a lay person, the Veteran has not shown that he has 

specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a disability of a joint are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities are also matters that requires medical expertise  to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the      same condition he is currently diagnosed with."). Thus, the Veteran's own opinions regarding the etiology of his current right knee and right shoulder disabilities are      not competent medical evidence. There is no medical opinion of record linking those conditions to service.

In sum, a chronic right knee or right shoulder disability was not objectively shown during service, or within the first year following discharge from service.  Indeed,        no disability was found on clinical examination or x-rays on VA examination      shortly after service separation, and the notation of arthritis of multiple joints on        his retirement examination was not supported by any objective testing.  As such,        the Board affords that report no probative value as to the actual presence of arthritis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, there is no competent and probative evidence showing       a chronic right knee or right shoulder disability during service or within the year following discharge from service, and there is no competent evidence showing a nexus between service and current disability of the right knee or right shoulder.  Accordingly, the preponderance of the evidence is against the claims for service connection for right knee and right shoulder disorders, and, therefore, the claims      are denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Higher Initial Rating for Status Post Lumbar Discectomy 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis    of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage       or inflammation in parts of the system, to perform normal working movements           of the body with normal exertion, strength, speed, coordination and endurance.         The functional loss may be due to absence of part or all of the necessary bones,    joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the Veteran's status post lumbar discectomy has been established effective November 1, 2008.  Throughout the pendency of the appeal, the disability has been assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine). 

Diagnostic Code 5242 specifies that disabilities of the spine should be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area    of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating    is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less;     or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.


The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability    rating is assigned for IVDS with incapacitating episodes having a total duration      of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of     at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of      at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran essentially contends that his status post lumbar discectomy warrants      a higher initial rating than the 10 percent assigned.  

Looking to the evidence of record, upon initial VA examination in December 2008, the Veteran reported a history of a back condition for ten years, with lumbar discectomy approximately eight years previously.  Current reported symptoms consisted of localized pain once per day lasting two hours, aching      in nature and of a 2 out of 10 intensity, with associated sticking sensation.  He reported that lifting and prolonged standing caused pain, and Naproxen and rest relieved it.  The Veteran added that he could work with the pain with medication, and he did not have any incapacitation from the pain.  The examiner noted that there was no functional impairment associated with the status post lumbar discectomy.  Objective examination revealed lumbar forward flexion to 90 degrees, backward extension to 30 degrees, left and right lateral flexion to 30 degrees each, and left and right rotation to 30 degrees each.  The examiner found no additional limitations with repeated motion, or due to pain, fatigue, weakness, or lack of endurance.  The spine was symmetrical with normal motion and curvature.  There was no ankylosis and no lumbar intervertebral disc syndrome, with no permanent nerve root involvement.  The examiner found no evidence      of muscle spasm or radiating pain on movement, and straight leg raising was negative for radiculopathy.

The December 2008 examiner specifically noted that the Veteran was employed     as a branch manager, and that regular activities, including physical labor such          as gardening and mowing the lawn with a push mower, were not precluded.

July 2011 lumbosacral scans revealed degenerative disk changes, mild facets changes, evidence of prior laminectomy at L4-L5, small central and right paracentral disc protrusion impinging on the right L5 nerve root sleeve, and mild right foraminal narrowing.  



Private treatment examination in November 2012 revealed a normal-appearing back which exhibited full range of motion without tenderness.  Gait was also normal.  Extremities demonstrated full range of motion and 5/5 strength against resistance.  A current diagnosis of arthritis of the back was recorded.  

A March 2013 private treatment report reflected the Veteran's complaints of low back pain, with a history of possibly hurting it a week earlier shoveling snow.  The treating physician assessed lumbar spine sprain and prescribed ice and stretching.  At a July 2013 private treatment visit the Veteran complained of back spasms for three days.  The treating physician assessed a back sprain and prescribed Flexeril.

The Veteran was seen again privately in September 2013 for back pain bilaterally for the past one-and-a-half weeks, which was worse with sitting for any length of time, with pain rated 8/10 intensity.  The examiner noted a history of laminectomy in 2000 and a recent back strain with persistent discomfort and pain radiating to the right leg.  A recent MRI showed L5-S1 impingement and stenosis with impingement of the thecal sac.  There was tenderness to palpation across the lumbar to sacral area and both sacroiliac joints, though deep tendon reflexes were satisfactory and straight leg raising was negative.  The examiner assessed known lumbosacral stenosis and strain.  

Upon a private treatment in October 2013 for an elbow sprain sustained when lifting weights, general physical examination was conducted.  The Veteran's       back demonstrated full range of motion, was nontender, and gait was normal.  Extremities also had full range of motion with full strength, and no peripheral neurological impairments were identified.  

In February 2014 the Veteran presented to his private primary care center seeking a doctor's note to support a 60 percent disability due to his back.  However, physical examination revealed the Veteran to have full range of motion in the back, with     the back nontender and normal in appearance.  The extremities also demonstrated full strength and full range of motion.  Gait was normal.  Peripheral neurological impairments were not found.  The primary care physician assessed simply "chronic back pain."

In August 2014 the Veteran sought private primary care for skin conditions.  A general medical examination revealed the Veteran to have full range of motion in the back, with the back nontender and normal in appearance.  The extremities also demonstrated full strength and full range of motion.  Gait was normal.  Pertinently, back pain was assessed.

In September 2014 the Veteran was seen by private primary care with a complaint of weight gain.  On general physical examination, the Veteran's back had full range of motion and was nontender.  Gait was normal.  Extremities had full strength, full range of motion, and were nontender.  The same findings regarding the back were noted in March 2015, September 2015, October 2015, and June 2016 visits.  All of these visits were initiated for complaints other than the back. 

At a February 2016 private allergy treatment the Veteran reported now coping with outdoor allergies by running inside on a treadmill, which he did without problems.   Upon a primary private care treatment in April 2016 for ear nose and throat issues, the Veteran denied joint pain and also denied back pain.  

Upon review of the record, the Board concludes that the objective findings during the course of the appeal have not reflected symptomatology supporting an evaluation in excess of the 10 percent rating currently assigned.  While the Veteran had some acute increased symptoms in March 2013 and September 2013, the sprain symptoms are not shown to have been persistent.  Indeed, the September 2013 exacerbation resulting in pain radiating down the right leg was no longer shown as problematic the following month.  In any event, at that time neurological testing showed deep tendon reflexes were satisfactory and straight leg raising was negative.  Moreover, motion limited to less than 60 degrees of forward flexion, or spasms resulting in abnormal gait or spinal contour were not shown at any time.  Subsequent records from more recent years appear to reflect absence of symptomatic thoracolumbar pathology, with functioning unimpaired by a back condition.

The Board notes that the Veteran has asserted that his back disorder warrants a greater disability rating.  However, objective findings in the record do no support this, and the Veteran's failure to appear for a new VA examination has not allowed for corroboration of asserted greater severity of disability based on objective findings to include range of motion testing.  

A clearer picture of the Veteran's status post lumbar discectomy might have been obtained by the requested new VA examination, but none was conducted due to    the Veteran's failure to appear for an examination.  Basing the current adjudication on the evidence of record, the Board does not find that over any period during the claim a higher rating than the 10 percent currently assigned is warranted.  Rather, the Veteran has not exhibited limitation of motion of the thoracolumbar spine to warrant a higher rating on that basis.  Only a 10 percent rating is warranted based on degenerative changes with pain.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  Neither intervertebral disc syndrome nor ankylosis has been shown so as      to warrant an increased rating, nor has radiculopathy or any other neurological disability associated with his lumbar spine disability been shown to warrant a   higher or separate on these bases.  See 38 C.F.R. § 4.124a.

Accordingly, the Board concludes that the weight of the evidence is against the claim for a higher initial rating than the 10 percent assigned for status post lumbar discectomy.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disorder is denied.

Service connection for a right shoulder disorder is denied.

A higher initial rating than the 10 percent assigned for status post lumbar discectomy is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


